DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/8/22. Claims 1, 10, and 12 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-20 are presently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10 Applicant has redefined the intraoral attachment as a massage head which seems to be a misdescription since in lines 4-5 the intraoral device is to include first and second brush trays. For examination purposes the intraoral attachment of lines 9-10 will be interpreted as the extraoral attachment. 
All remaining claims are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teixeira (2010/0092916).
With respect to claim 12, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the extraoral attachment being configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference), the extraoral attachment includes a massage head (118, fig 6E).
With respect to claim 13, Teixeira discloses the massage head includes a head base (portion near element 130 in fig 6E) and a plurality of protruding members (118, fig 6E has two protruding members) that are coupled to and extend away from the head base.
 a motor (34, fig 7) that is coupled to the device body, the motor being configured to selectively vibrate the massage head when the extraoral attachment is coupled to the device body (see [0065], lines 15-18).
With respect to claim 17, Teixeira discloses the device body includes a body connector member (28/128/228, fig 6A), and wherein the intraoral attachment and the extraoral attachment alternately and removably connect to the body connector member (see [0054], lines 1-6).
With respect to claim 19, Teixeira discloses a body connector member (28/128/228, fig 6A); an intraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the intraoral attachment is alternately and removably coupled to the device body; and an extraoral connector member (30/130/230, figs B-6E) configured to engage the body connector member when the extraoral attachment is alternately and removably coupled to the device body.
With respect to claim 20, Teixeira discloses a vibration device (10,fig 1A) for use by a user, the vibration device comprising a device body (12/112/212, fig 6A); a body connector member (28/128/228, fig 6A) that is connected to the device body; an intraoral attachment (24/224/124, figs 6B-6E) that is configured for intraoral use by a user, the intraoral attachment selectively engaging the body connector member (see [0054], lines 1-6); an extraoral attachment (24/224/124, figs 6B-6E) that is configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference), the extraoral attachment selectively and alternately engaging the body connector member (see [0054], lines 1-6); and a motor (34, fig 7) coupled to the device body, the motor being configured to selectively vibrate (see [0055], lines 13-16) the intraoral attachment when the intraoral attachment is coupled to the device body, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira (2010/0092916) in view of Lowe (9848959).
With respect to claim 1, Teixeira discloses a vibration device (10, fig 1A), comprising a device body (12, fig 1A); an intraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the intraoral attachment being configured for intraoral use by a user (see [0044], lines 1-4); and an extraoral attachment (24/224/124, figs 6B-6E) that is removably attachable to the device body (see [0054], lines 1-6), the extraoral attachment being configured for extraoral use by the user (attachments are capable of being used outside the mouth based on user’s preference) the extraoral attachment includes a massage head (118, fig 6E), but lacks the intraoral attachment including a first and second brush tray.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraoral attachment of Teixeira to be a brush tray as taught by Lowe so as to provide a tooth cleaning effect.
With respect to claim 2, the modified Teixeira discloses only one of the intraoral attachment and the extraoral attachment is attachable to the device body at any one time (attachment shaft 28 allows only one attachment at a time, see figs 6A-6E).
With respect to claim 3, the modified Teixeira discloses a motor (34, fig 7) that is coupled to the device body (in body 12, fig 1A), the motor selectively generating vibration that is alternately received by the intraoral attachment and the extraoral attachment (see [0055], lines 13-16).
With respect to claim 4, the modified Teixeira discloses the motor is configured to vibrate at a frequency of between approximately 50 Hertz and 400 Hertz (see [0030], line 5).
With respect to claim 5, the modified Teixeira discloses a power source (3, fig 7) that is electrically connected to and selectively activates the motor (see [0058], lines 14-16).
With respect to claim 10, the modified Teixeira shows each of the brush trays include a plurality of bristles (5099, fig 5C of Lowe) that are configured to contact all surfaces of the teeth (see col. 16, lines 54-58 of Lowe).
With respect to claim 11, the modified Teixeira shows a motor (34, fig 7 of Teixeira) that is configured to selectively vibrate the intraoral attachment (see [0065], lines 15-18) relative to the row of teeth when the intraoral attachment is coupled to the device body.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Lowe as applied to claim 5 above, and further in view of Wang (CN10253273).
With respect to claim 6, Teixeira discloses a rechargeable power source (36, fig 7) but lacks a recharging base that is configured to recharge the power source.
However, Wang teaches a device (1, fig 1) with a rechargeable base (31, fig 8) configured to recharge the power source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable power source of Teixeira to include a charging base as taught by Wang so as to provide a known power source for recharging. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Lowe as applied to claim 1 above, and further in view of Hsuch (2006/0183071).
With respect to claim 7, Teixeira discloses all the elements as claimed above, but lacks a lighting assembly that is coupled to the device body.
However, Hsuch teaches a lighting assembly (32/33, fig 1) coupled to a device body (1, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device body of Teixeira to include a lighting assembly as taught by Hsuch so as to offer an enhanced light therapy and sterilization effect to the user (see [0006], lines 8-9 of Hsuch).
With respect to claim 8, the modified Teixeira shows a power source (36, fig 7 of Teixeira) and a motor (34, fig 1 of Teixeira) that is electrically connected to the power source, 
With respect to claim 9, the modified Teixeira shows the lighting assembly is configured to provide infrared light for a therapeutic effect (see [0025], lines 5-7 of Hsuch) when used intraorally and extraorally.

    PNG
    media_image1.png
    451
    601
    media_image1.png
    Greyscale
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira as applied to claim 12 above, and further in view of Tseng (TW107214797).








Annotated fig 2 of Tseng.
With respect to claim 14, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks a massage pad that is coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and a massage pad (see annotated fig 2 of Tseng) that is coupled to the head base.

With respect to claim 15, Teixeira discloses the massage head including a massage base (portion near element 30 in fig 6E) but lacks one or more massage balls coupled to the head base.
However, Tseng teaches a massage device (1, fig 2) with extraoral attachments (see annotated fig 2 of Tseng) including a massage head (see annotated fig 2 of Tseng) includes a head base (see annotated fig 2 of Tseng) and one or more massage balls (see annotated fig 2 of Tseng) coupled to the head base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage head of Teixeira to include a head base and massage balls as taught by Tseng so as to provide additional therapeutic effects for the user.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teixeira in view of Lowe as applied to claim 1 above, and further in view of Akridge (2020/0187635).
With respect to claim 18, Teixeira discloses a motor (34, fig 7 of Teixeira) that is coupled to the device body, the motor generating vibration (see [0058], lines 14-16 of Teixeira), but lacks one of the intraoral attachment and the extraoral attachment including a connector shaft that is configured to directly engage the motor and receive the vibration from the motor.
However, Akridge teaches an attachment (100, fig 1B) includes a connector shaft (230, fig 1B) that is configured to directly engage a motor (240, 1B) and receive the movement from the motor (see [0041], lines 2-5), note the shaft is attached to the attachment as seen in fig 2B.
.
Response to Arguments
Applicant’s arguments, see pg. 9 of remarks, filed 2/8/22, with respect to the rejection(s) of claim(s) 1-5 and 17-19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 rejection.
Applicant's arguments filed 2/8/22 for claims 12 and 20 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. Applicant argues the cited reference does not teach or suggest all of the elements of amended claims 12 and 20. This is not taken well since the Teixeira reference discloses all the elements needed in claims 12 and 20. The device of Teixeira discloses interchangeable attachments for intraoral and extraoral use dependent on the user's preference. Thus, the rejections stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785